         Case
         Case 1:20-cr-00345-AKH Document 24    Filed
                                         23-1Filed   10/05/20Page
                                                   10/06/20    Page 1 of
                                                                  1 of 66




UNITED STATES DISTRICT COURT                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                       DOCUMENT
                                                    ELECTRONICALLY HL :· ·
United States of America                                                         Protective Order
                                                     DOC #: _ _-,..-,ir;+r,-r::~-
                   V.

 Jesse Phillips,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

        1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C.

§ 3500, and the Government's general obligation to produce exculpatory and impeachment

material in criminal case. Certain of that discovery may include material that (i) affects the privacy

and confidentiality of individuals; (ii) would risk prejudicial pretrial publicity if publicly

disseminated; and (iii) that is not authorized to be disclosed to the public or disclosed beyond that

which is necessary for the defense of this criminal case. Discovery materials produced by the

Government to the defendants or their counsel that are either designated in whole or in part as

"Confidential" by the Government in emails or communications to defense counsel, or that include

a Bates or other label stating "Confidential," shall be deemed "Confidential Material."

        2. Sensitive Disclosure Material.        Some of the Government's disclosure material,

referred to herein as "Sensitive Disclosure Material," contains information that identifies, or could

lead to the identification of, witnesses who based on the Complaint and Indictment and the

Government's proffer, which are not disputed for purposes of this Order only, (i) may be subject

to intimidation or obstruction, and (ii) whose lives, persons, and property, as well as the lives,
         Case 1:20-cr-00345-AKH
         Case 1:20-cr-00345-AKH Document
                                Document 23-1
                                         24 Filed
                                              Filed10/06/20
                                                    10/05/20Page
                                                             Page2 of 66
                                                                   2 of




persons, and property of loved ones, may be subject to risk of harm absent the protective

considerations set forth herein. This disclosure material or portions of this material is "sensitive"

and should not be disclosed to the defendant outside the presence of Defense counsel or members

of the defense team. As of the date of this Order, the Government and the Defense agree that the

following disclosure material is sensitive:

    •   Statements of witnesses to the charged offenses

    •   Statements of individuals who provided information about the Defendant's whereabouts

        during the Government's efforts to apprehend him

        The parties recognize that the Government may, upon further review of discovery,

determine additional disclosure material is "sensitive." In the even the Government determines

there are additional "sensitive" disclosure material, it will label the materials as "Sensitive" or

otherwise designate the materials as "Sensitive" in a communication to defense counsel, and will

provide defense counsel with both an unredacted copy of this material and a redacted copy of this

material.   Defense counsel will provide the defendant with the redacted copy of the labeled

"Sensitive" disclosure material. The Government agrees to confer with Defense counsel in an

attempt to resolve any dispute regarding the labeling of any disclosure material as "Sensitive."

Any unresolved dispute as to whether material should be omitted or redacted from dissemination

to the Defendant shall be promptly brought to the attention of the Court by the defendant for its

resolution. Until any such dispute is resolved, Defense counsel will refrain from sharing the

disputed material with the Defendant in its unredacted form .




                                                  2
        Case 1:20-cr-00345-AKH
        Case 1:20-cr-00345-AKH Document
                               Document 23-1
                                        24 Filed
                                             Filed10/06/20
                                                   10/05/20Page
                                                            Page3 of 66
                                                                  3 of




       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation and to

disclose the Confidential Material and Sensitive Disclosure Material without significant delay

occasioned by responsiveness or necessary redactions . It will also afford the defense prompt

access to those materials, in unredacted form, which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       5. Confidential Material shall be labeled "Confidential" or otherwise designated as

"Confidential" in correspondence with defense counsel, and shall not be disclosed by the defendant

or defense counsel, including any successor counsel ("the defense") other than as set forth herein,

and shall be used by the defense solely for purposes of defending this action. The defense shall not

post any Confidential Material on any Internet site or network site to which persons other than the

parties hereto have access, and shall not disclose any Confidential Material to the media or any

third party except as set forth below.

       6. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e. , personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

        7. Sensitive Disclosure Material shall be labeled "Sensitive" or otherwise designated as

"Sensitive" in correspondence with defense counsel, and may be disclosed only to personnel for




                                                  3
         Case 1:20-cr-00345-AKH Document 24
                                         23-1Filed  10/06/20
                                                Filed 10/05/20Page 4 of
                                                                Page    6 6
                                                                     4 of




whose conduct defense counsel is responsible, i.e., personnel employed by or retained by counsel,

and the defendant, subject to the following limitations:

           (a) The defendant may review unredacted Sensitive Disclosure Material only in the

presence of counsel or any other person authorized to receive Sensitive Disclosure Material;

       (b) The defendant may not copy or otherwise record unredacted Sensitive Disclosure

Material; and

       (c) The defendant may not keep unredacted Sensitive Disclosure Material or a copy of

such material outside the presence of counsel, including in any prison facility.

        8. The Government may authorize, in writing, disclosure of Confidential Material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

        9. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                             Disclosure and Protection of Seized ESI

        10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized-pursuant to warrants issued

during the course of the investigation-from various computers, cell phones, and other devices

and storage media. Such ESI was seized from various cellphones belonging to the defendant.


                                                   4
        Case 1:20-cr-00345-AKH
        Case 1:20-cr-00345-AKH Document
                               Document 23-1
                                        24 Filed
                                             Filed10/06/20
                                                   10/05/20 Page
                                                             Page5 5
                                                                   ofof6 6




       11. The Government will disclose to counsel for defendant his client's ESL Defense

counsel for the defendant shall advise the Government of material in his client's ESI that due to

concerns for his client's privacy, should be designated as Confidential Materials or Sensitive

Disclosure Materials.

       12. This Order places no restriction on the defendant's use or disclosure of ESI that

originally belonged to the defendant.

                               Return or Destruction of Material

       13. Subject to the governing Rules of Professional Conduct, except for disclosure material

that has been made part of the record of this case, the defense shall return to the Government or

securely destroy or delete all disclosure material, including the seized ESI disclosure material,

within 30 days of the expiration of the period for direct appeal from any verdict in the above-

captioned case;; the period of direct appeal from any order dismissing any of the charges in the

above-captioned case; or the granting of any motion made on behalf of the Government dismissing

any charges in the above-captioned case, whichever date is later. If disclosure material is provided

to any prospective witnesses, counsel shall make reasonable efforts to seek the return or destruction

of such materials.

       14. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed any disclosure material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

disclosure material has been disclosed to which such persons.




                                                  5
            Case 1:20-cr-00345-AKH Document 24
                                            23-1Filed  10/06/20
                                                   Filed 10/05/20Page 6 of
                                                                   Page    6 6
                                                                        6 of




                                    Retention of Jurisdiction
       15. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO :

    AUDREY STRAUSS
    Acting United States Attorney


by: ___Isl_ _ _ _ _ _ __                                Date:        101512020
    Thomas Burnett
    Assistant United States Attorney


         Isl- - - - - - - - -                           Date:          101512020
    Mark Gombiner
    Counsel for Jesse Phillips




SO ORDERED:

Dated: New Y     or1,
                 New York
       October ~, 2020


                                               TH~
                                                    ./27/4-~
                                                          RABLEAL ~               I EIN
                                                                                            '
                                                         UNITED STATES DISTRICT JUDGE




                                                6
